Citation Nr: 0926360	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss disability as 
contemplated by 38 C.F.R. § 3.385 which is attributable to 
service or present within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in November 2005 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in March 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Hearing loss 
disability is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the Veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.  

The service treatment records reveal that the Veteran was 
seen for left otitis malia in February 1970.  His left ear 
canal was reported to be swollen.  He was also seen for right 
otitis externa in September 1970.  The Veteran's November 
1971 separation examination did not include audiometric 
findings.  However, physical examination of the Veteran's 
ears was normal.  

Post-service, the Veteran was seen by C.A.F., AuD., in 
January 2006.  The examiner indicated that the Veteran's 
audiogram revealed a mild high frequency sensorineural 
hearing decrease.  He indicated the Veteran's maximum word 
recognition scores were 96 percent for the right ear and 100 
percent for the left ear.  He indicated that the puretone 
average decibel loss for 1000, 2000, 3000, and 4000 Hertz was 
15 decibels in the right ear and 11.25 decibels in the left 
ear.  He opined that based on the Veteran's history of being 
exposed to the noise of rifles, pistols and mortars while 
serving in the military in the late 1960s to the early 1970s, 
it was quite likely that was the beginning of his hearing 
decrease.  He said the type and degree of hearing level on 
the Veteran's audiogram was consistent with noise induced 
hearing decrease.  The supporting data was provided in 
graphical format and was summarized without individual Hertz 
levels specified.  The Board cannot interpret these findings.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Therefore, in order to assess the Veteran's hearing loss with 
specific Hertz level data, the Veteran was afforded a VA 
audiometric examination in March 2006.  The examiner reported 
that he had reviewed the Veteran's claims file.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
30
LEFT
20
15
10
15
20

The average in the right ear was 16.25 and in the left ear 
was 15.  Speech recognition scores were 96 percent in the 
right ear and 96 percent in the left ear.  The examiner 
indicated that the Veteran's hearing loss was not disabling 
pursuant to 38 C.F.R. § 3.385.  The Veteran had tinnitus on 
examination.  While the examiner opined that tinnitus was 
likely related, at least in part, to inservice acoustic 
trauma, the examiner concluded that the Veteran's hearing was 
within normal limits according to VA purposes.  

A review of the records shows no inservice hearing loss.  
However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (nowhere do VA regulations provide that a 
claimant must establish service connection through medical 
records alone).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley (Section 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.)

Thus, a demonstration of hearing loss disability during 
service may be overcome by post-service findings.  However, 
hearing loss was not manifest during the one year presumptive 
period after service, and hearing loss within the definition 
of 38 C.F.R. § 3.385 has not been demonstrated at any time.  
On the post-service VA examination, the specific criteria of 
38 C.F.R. § 3.385 are not met.  

The Veteran has never had, during service, or at the current 
time, hearing loss disability as contemplated by 38 C.F.R. § 
3.385.  Therefore, the Veteran does not have hearing loss 
disability as contemplated by 38 C.F.R. § 3.385 which is 
attributable to service or present within one year of 
separation from service.  Accordingly, service connection is 
denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

After review of the claims file the Board has determined that 
a remand is necessary with regard to the claim for service 
connection for PTSD.

With regard to his claimed stressors, the Veteran asserts 
that he was involved in a mortar attack at An Thoi, Vietnam 
in July 1970.  Verification of a mortar attack is not 
contained in the Veteran's personnel records.  However, the 
service treatment records document that the Veteran was 
treated for a fracture of the first metacarpal of the right 
middle finger in July 1970.  He was subsequently med-evaced 
to Saigon.  He has indicated that his finger was injured 
during mortar attacks at that time.  

Associated with the claims file is a U.S. Naval Forces 
Vietnam Monthly Historical Summary for the month of August 
1970.  A memorandum dated in January 2007 prepared by the 
United States Army and Joint Service Records Research Center 
(JSRRC) coordinator indicated that Naval Historical Summaries 
dated in June, July and August 1970 were considered.  
However, as noted, the only extract included in the claims 
file is dated in August 1970.  Consequently, the Naval 
Historical Summaries for the month of July 1970 should be 
obtained and associated with the claims file since the 
Veteran maintains that the attack occurred during this time.  

The AMC should attempt to verify the Veteran's claimed 
stressor through official channels including JSRRC, and in 
particular, any unit history or operational report/lessons 
learned document describing the activities of the Veteran's 
unit during July 1970 would be useful.  The Veteran's unit of 
assignment should accompany the stressor verification effort. 

The Veteran has submitted a private medical report by M. C., 
Ed.D., and B.B., Ed.D, of Affiliates in Psychology.  The 
report indicates that the Veteran's Axis I diagnoses included 
adjustment disorder with anxiety, depressed mood (mild), 
alcohol dependence in total remission, and rule out PTSD.  
This evaluation indicates that there is an etiological 
connection between current diagnosis and service.  However, 
this conclusion is prefaced on a report by the Veteran that 
he had combat service and experienced being under enemy 
attack.  In addition, this report references an October 2006 
psychological evaluation which is not of record.  
Consequently, the AMC should obtain the October 2006 
psychological evaluation.  

In addition, the Veteran should be afforded a VA examination 
to determine if any current psychiatric disorder, including 
PTSD if diagnosed, is related to a verified stressor or 
otherwise to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should again request that the 
Veteran provide a detailed account of his 
claimed stressors including specific 
dates, within sixty days of the alleged 
event, his unit of assignment, and the 
full names of any casualties.  The 
Veteran should also be informed that he 
may submit statements from those with 
whom he served who also witnessed the 
claimed stressful events.

2.  The AMC should attempt to verify the 
Veteran's claimed stressors through 
official channels including the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and in particular, any 
unit history or operational 
report/lessons learned document 
describing the activities of the 
Veteran's unit during the period of July 
1970 would be useful. The  Naval 
Historical Summaries dated in July 1970 
should be obtained.  The Veteran's unit 
of assignments and any statements from 
the Veteran detailing his claimed 
stressors should accompany the stressor 
verification effort.

3.  After obtained the appropriate 
release, obtain the October 2006 
psychological examination report prepared 
by M. C., Ed.D., and B.B., Ed.D, of 
Affiliates in Psychology, as well as any 
other medical records of the Veteran.  
Any negative response should be 
associated with the claims file.

4.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
psychiatric disability diagnosed.  The 
examiner should review the claims file in 
conjunction with the examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
Veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  
Additionally, if the examiner notes the 
presence of any coexistent or other 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is more likely 
than not, less likely than not, or at 
least as likely as not related to 
service.  

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


